 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10
11    OLGA CIOBAN-LEONTIY,                         No. 2:17-cv-01626-MCE-DMC
12                     Plaintiff,
13          v.                                     ORDER
14    SILVERTHORN RESORT
      ASSOCIATES, LP, a California Limited
15    Partnership, WATERWAY
      HOUSEBOAT BUILDERS, a foreign
16    corporation, VOLVO PENTA OF THE
      AMERICAS, LLC, a Delaware Limited
17    Liability Company, and DOES 1-50,
      inclusive,
18
                       Defendants.
19

20
21         Through the present action, Plaintiff Olga Cioban-Leontiy (“Plaintiff”) seeks

22   damages for personal injuries she sustained after jumping from a houseboat in Lake

23   Shasta, California. Plaintiff’s Complaint was originally filed in Shasta County Superior

24   Court on May 10, 2017, and included causes of action for products liability and

25   negligence. In addition to suing Defendant Silverthorn Resort Associates, LP

26   (“Silverthorn”), the marina where the houseboat had been rented, Plaintiff’s Complaint

27   also named Twin Anchors Marine, Ltd. and Volvo Penta of the Americas, LLC (“Volvo

28   Penta”) as additional Defendants.
                                                  1
 1          On August 3, 2017, after filing its answer to Plaintiff’s Complaint the previous day,
 2   Volvo Penta filed a Notice of Removal to this Court on the basis of federal question
 3   jurisdiction pursuant to 28 U.S.C. § 1331, the Federal Boat Safety Act of 1971, the
 4   Inland Navigation Rules, and maritime jurisdiction in accordance with 28 U.S.C. § 1333.
 5   ECF No. 1. Then, on August 4, 2017, the Court issued its initial Pretrial Scheduling
 6   Order (“PTSO”), which set various deadlines, including a deadline that fact discovery be
 7   completed within 365 days after the federal case was opened.
 8          Silverthorn now moves to extend the deadlines contained in the Scheduling Order
 9   on grounds that the issues and parties in this case have been in such flux that
10   commencing full blown discovery until very recently was impracticable. Although as
11   indicated above Plaintiff’s Complaint was filed on May 10, 2017, Plaintiff thereafter
12   added Waterway Houseboat Builders, the entity that allegedly constructed the
13   houseboat, and then dismissed Waterway in May of 2018. In addition, as recently as
14   August 8, 2018, Plaintiff sought to file an amended Complaint to add the owner of the
15   houseboat as a defendant before ultimately withdrawing that motion. In addition, the
16   issue of whether Volvo Penta’s cost waiver settlement was made in good faith (so as to

17   preclude counterclaims from, among others, Silverthorn) remains unresolved at the
18   present time.
19          Once a district court has issued a PTSO pursuant to Federal Rule of Civil

20   Procedure 16, that Rule’s standards control. Johnson v. Mammoth Recreations, Inc.,
21   975 F.2d 604, 607-08 (9th Cir. 1992). Prior to the final pretrial conference in this matter,
22   which is presently set for June 22, 2017, the Court can modify its PTSO upon a showing
23   of “good cause.” See Fed. R. Civ. P. 16(b).
24          “Unlike Rule 15(a)’s liberal amendment policy, which focuses on the bad faith of
25   the party seeking to interpose an amendment and the prejudice to the opposing party,
26   Rule 16(b)’s ‘good cause’ standard primarily considers the diligence of the party seeking
27   the amendment.” Johnson, 975 F.2d at 609. In explaining this standard, the Ninth
28   Circuit has stated that:
                                                   2
 1                 [a] district court may modify the pretrial schedule “if it cannot
                   reasonably be met despite the diligence of the party seeking
 2                 the extension.” Moreover, carelessness is not compatible with
                   a finding of diligence and offers no reason for granting of relief.
 3                 Although the existence or degree of prejudice to the party
                   opposing the modification might supply additional reasons to
 4                 deny a motion, the focus of the inquiry is upon the moving
                   party’s reasons for seeking modifications. If that party was not
 5                 diligent, the inquiry should end.
 6   Id. (citations omitted).

 7          In opposing the Motion, Plaintiff does not appear to controvert the fact that the

 8   parties and issues implicated by this case have remained a moving target, virtually up to

 9   and including the present. Instead, Plaintiff’s primary argument appears to be that fact

10   discovery technically closed, pursuant to the Court’s initial Scheduling Order, on

11   August 3, 2018, with Silverthorn not moving to extend that discovery deadline through

12   the present Motion until August 23, 2018, nearly three weeks later. According to

13   Plaintiff, that delay militates against any finding of due diligence on Silverthorn’s part that

14   would support the granting of an extension.

15          Silverthorn, in response, not only points out that it has neither sought nor obtained

16   any previous extensions in this matter, but also argues that Plaintiff herself should be

17   estopped from enforcing the existing discovery cutoff given her own shifting approach

18   towards litigating the lawsuit. Significantly, too, the Court notes that Plaintiff participated

19   in scheduling various depositions in this case in August and September, only to

20   subsequently invoke the discovery deadline after August 3, 2018 had passed.

21   ////

22   ////

23   ////

24   ////

25   ////

26   ////

27   ////

28   ////
                                                     3
 1          After reviewing the circumstances of this matter in its entirety the Court concludes
 2   that Silverthorn has demonstrated diligence sufficient to justify an extension.
 3   Silverthorn’s Motion to Modify Initial Pretrial Scheduling Order (ECF No. 63) is
 4   accordingly GRANTED.1 The deadline for completing discovery, with the exception of
 5   expert discovery, will therefore be continued for six months, to February 1, 2019, with
 6   additional deadlines to be calculated accordingly.
 7          IT IS SO ORDERED.
 8   Dated: November 6, 2018
 9
     .
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
            1
             Because the Court determined that oral argument would not be of material assistance, this
28   Motion was submitted on the briefs in accordance with E.D. Local Rule 230(g).
                                                         4
